COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN RE:                                          §              No. 08-20-00070-CV

  WILLIAM VAN HASELEN III,                        §        AN ORIGINAL PROCEEDING

                                Relator.          §               IN MANDAMUS



                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable William E. Moody, Judge of the 34th District Court, of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF JUNE, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.